Citation Nr: 1142693	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-19 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to a rating in excess of 20 percent for radicular pain of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to May 1968 and had a period of active duty with the Army National Guard in June 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran's June 2008 substantive appeal included a request to appear at a hearing before the Board at the RO.  However, in a July 2009 report of contact, the Veteran stated that he no longer desired a hearing and the request is deemed withdrawn.  See 38 C.F.R. § 20. 704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination to determine the severity of his low back disability and associated radicular impairment in June 2010.  Although the originating agency issued a supplemental statement of the case (SSOC) in July 2009, there is no indication that the Veteran's claims were readjudicated after the June 2010 VA examination.  Neither the Veteran nor his representative have provided a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of the June 2010 VA examination report.  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  Thus, the claims must be remanded to allow for readjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal with consideration of all evidence of record, including the June 2010 VA examination report added to the record since the July 2009 SSOC.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


